Case 3:21-cv-00052-DWD Document 17 Filed 04/19/21 Page 1 of 9 Page ID #374




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

WENDY BROOKS,                             )
                                          )
              Plaintiff,                  )
                                          )
vs.                                       )       Case No. 21-cv-52-DWD
                                          )
FEDEX SUPPLY CHAIN, INC.,                 )
                                          )
              Defendant.                  )

                            MEMORANDUM AND ORDER

DUGAN, District Judge:

       On May 19, 2020, Plaintiff Wendy Brooks filed this discrimination lawsuit in the

Circuit Court of the Third Judicial Circuit, Madison County, Illinois (Doc. 1-1, p. 1).

Plaintiff filed her First Amended Complaint on October 30, 2020 (Id. at p. 48). Defendant

FedEx Supply Chain, Inc. was served on December 16, 2020 (Doc. 1-1, p. 76), and removed

this case to this Court on January 14, 2021 (Doc. 1). Plaintiff brings eight counts against

Defendant for alleged discrimination and retaliation in violation of Title VII of the Civil

Rights Act, 42 U.S.C. § 2000e, et seq.

ILCS 5/1-101, et seq.                                    and VI are claims for sexual

harassment/hostile work environment in violation of the IHRA and Title VII, and related

retaliation claims based on reporting those sexual harassment/hostile work environment

claims. Counts III, IV, VII, and VIII are claims for gender discrimination in violation of

the IHRA and Title VII, and related retaliation claims based on reporting those gender

discrimination claims.



                                              1
Case 3:21-cv-00052-DWD Document 17 Filed 04/19/21 Page 2 of 9 Page ID #375




       The Court has federal question jurisdiction over the federal claims pursuant to 28

U.S.C. § 1331, and supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367. Now before the Court is Defe

alternative, to Consolidate 1 (Doc. 9). Plaintiff timely opposed the Motion (Doc. 14) to



Dismiss will be granted.

                                        The Complaint

       Plaintiff makes the following assertions in her complaint: Plaintiff is a female



work expectations (Doc. 1-1, p. 48).          Plaintiff was subjected to continuing sexual

harassment and a hostile work environment by her male supervisors and co-workers

(Id.). Plaintiff was treated differently at work because she was female, and other similarly

situated male employees were treated more favorably than Plaintiff (Id., at pp. 49, 52, 55,

58).   Plaintiff complained to her managers and reported the harassment and

discrimination to the United States Equal Employment Opportunity Commission

                                                                            but the harassment,

hostile work environment, and discrimination continued (Id., at pp. 49, 53, 55). Defendant

took adverse employment actions against Plaintiff (Id. at p. 50) and retaliated against



1
 As an alternative to dismissal, FedEx originally requested to have this action consolidated with
                            Wendy Brooks v FedEx Supply Chain, Inc. and Theodore Singleton, SDIL
                                     Brooks I
                                                                        See Brooks I, Order at Doc.
106. As there are no longer any pending claims against Defendant FedEx in Brooks I, and
                                                 consolidation is inappropriate at this time.
                                                2
Case 3:21-cv-00052-DWD Document 17 Filed 04/19/21 Page 3 of 9 Page ID #376




Plaintiff for making these reports (Id. at pp. 50, 31). Defendant failed to take reasonable

steps in discovering, preventing, and remedying the harassment and hostile work

environment (Id.

will suffer, from emotional distress and other damages (Id. at pp. 49, 51, 55, 57-59).

       Plaintiff attached documents from the EEOC and IDHR to her complaint,

including a charge of discrimination (EEOC No. 560-2020-00150, IDHR No. 2020SR2636)

she filed on or about October 14, 2019 (Id. at pp. 62-73) 2. In the charge, Plaintiff alleged

continuing discrimination, harassment, and retaliation from Defendant beginning in

August 2018 (Id. at pp. 62-63). Plaintiff claimed she was subjected to numerous sexual

harassment and hostile work environment incidents, including physical touching by a

male supervisor, Theodore Hamilton, and that she was further discriminated against

because of her female gender (Id. at p. 63). Plaintiff reported the harassment and

discrimination to her other supervisors and filed a prior EEOC Charge (No. 560-2017-

01951) 3, but she continued to be subjected to the harassment and discrimination and was




2It is appropriate for the Court to consider the factual allegations in these documents at the
12(b)(6) motion to dismiss stage. Fed. R. Civ. P. 10; Northern Indiana Gun & Outdoors Shows, Inc.
v. City of South Bend, 163 F.3d 449, 452 (7th Cir. 1998); see E.E.O.C. v. Concentra Health Servs., Inc.,
496 F.3d 773, 778 (7th Cir. 2007) (reasoning that EEOC charges attached to a complaint become
part of the pleadings under Fed. R. Civ. P. 10(c)).

3The events at subject in EEOC Charge No. 560-2017-01951 were at issue in Brooks I (Brooks I, at
Doc. 1-1, p. 13). The Court can take judicial notice of these documents. See Daniel v. Cook County,

                                               Guaranty Bank v. Chubb Corp., 538 F.3d 587, 591
                                               d attached exhibits do not describe in any detail
the factual details of EEOC Charge No. 560-2017-01951, and Plaintiff does not incorporate the
allegations as alleged in EEOC Charge No. 560-2017-01951 in the instant matter. Instead,
                                             the prior charge was filed (Doc. 1-1, p. 63).
                                                   3
Case 3:21-cv-00052-DWD Document 17 Filed 04/19/21 Page 4 of 9 Page ID #377




retaliated against through adverse employment actions (Id.). The EEOC was unable to

conclude that there were any statutory violations and issued a right to sue letter on

February 19, 2020 (Id. at

jurisdiction on August 3, 2020 (Id. at p. 69).

                                       Legal Standard

       The purpose of a Rule 12(b)(6) motion to dismiss is to decide the adequacy of the

complaint, not to determine the merits of the case or decide whether a plaintiff will

ultimately prevail. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). Claims

filed within the federal courts are governed by Federal Rule of Civil Procedure 8(a)(2)

                                 d plain statement of the claim showing that the pleader is

                    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). For a claim to



                                     Ashcroft v. Iqbal

facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference th                                                         Id.



than labels and conclusions, and a formulaic recitation                       Twombly, 550

U.S. at 555. A plaintiff must provide enough

                                                              E.E.O.C. v. Concentra Health

Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555) (internal

citations and markings omitted); Lang v. TCF Nat. Bank

2007). For purposes of a motion to dismiss under Rule 12(b)(6), the Court must accept all

                                                 4
Case 3:21-cv-00052-DWD Document 17 Filed 04/19/21 Page 5 of 9 Page ID #378




well-pleaded facts as true and draw all possible inferences in favor of the plaintiff.

McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 879 (7th Cir. 2012); Gibson, 910 F.2d

at 1521. At the Rule 12(b)(6) stage, a district court may consider exhibits attached to the

complaint.                                     ., 300 F.3d 750, 753 (7th Cir. 2002).

       Plaintiff brings claims for sexual harassment/hostile work environment, gender

discrimination, and retaliation in violation of the IHRA and Title VII. Both Illinois federal

and state courts analyze and apply the same standard to IHRA and Title VII

discrimination and retaliation claims. See, e.g., Reed v. Freedom Mortg. Corp., 869 F.3d 543,

547 (7th Cir. 2017); Volling v. Kurtz Paramedic Servs., Inc., 840 F.3d 378, 383 (7th Cir. 2016);

Zaderaka v. Ill. Human Rights Com., 545 N.E.2d 684, 687, 131 Ill.2d 172, 178 (Ill. 1989). As

such, courts cite to cases discussing Title VII and the IHRA interchangeably. See Martinez

v. Nw. Univ

                                                     oyment practice by an employer to

discriminate against any individual with respect to [her] compensation, terms,

conditions, or privileges of employment, because

                                                       Meritor Sav. Bank, FSB v. Vinson, 477

U.S. 57, 65-66 (internal quotations omitted); see also 777 ILCS 5/2-102; Martinez, 173

F.Supp.3d at 783 (It is also unlawful under the IHRA to discriminate against person

because of her sex, and the IHRA prohibits employers from engaging in sexual

harassment). Title VII and the IHRA also forbid employers from retaliating against

employees for complaining about prohibited discrimination. Boss v. Castro, 816 F.3d 910,

916 (7th Cir. 2016); Martinez, 173 F.Supp.3d at 783 (citing 775 ILCS 5/6-101(a)).

                                               5
Case 3:21-cv-00052-DWD Document 17 Filed 04/19/21 Page 6 of 9 Page ID #379




                                       Discussion



because the complaint, and underlying EEOC/IHRA charge, is nearly identical to the

complaint and allegations in Brooks I, but contain only boilerplate labels and legal

conclusions without setting forth the minimal factual allegations necessary to state a

plausible claim. Plaintiff responds, arguing that the current lawsuit generally covers a

different time period than Brooks I, and raises continuing or different allegations from

those in Brooks I




                Sexual Harassment/Hostile Work Environment Claims

      Counts I and II of the complaint allege sexual harassment/hostile work

environment claims. Sexual harassment is a form of discrimination that Title VII and the

IHRA prohibit. Meritor Sav. Bank, FSB, 477 U.S. at 65-66. To establish a prima facie case



harassment; 2) the harassment was based on her sex; 3) the harassment was sufficiently

severe or pervasive so as to alter the condition of her employment and create a hostile or

abusive atmosphere; and 4) there is                                   Boumehdi v. Plastag

Holdings, LLC, 489 F.3d 781, 788 (7th Cir. 2007);                               , 406 F.3d

895, 902 (7th Cir. 2005). Construing all well-pleaded facts and possible inferences in



                                                ported this harassment and discrimination

                                            6
Case 3:21-cv-00052-DWD Document 17 Filed 04/19/21 Page 7 of 9 Page ID #380




to her supervisors and filed an EEOC charge, but the harassment and discrimination

continued (Doc. 1-1, 62-63). Minimally, these factual allegations satisfy the pleading

standards for the first two elements of a sexual harassment/hostile work environment

claim, i.e. that Brooks was subjected to unwelcome sexual harassment in the form of

physical conduct because of her sex.

       However, Plaintiff has failed to allege any factual allegations to suggest that the

alleged conduct was objectively offensive so to create an abusive or hostile work

environment. Harris v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993). An environment is

                                         objectively and subjectively offensive. Boumehdi,

489 F.3d at 788. Brooks claims she complained about the harassment to managers and

filed a prior EEOC complaint, which demonstrates she was subjectively offended by his

actions. See Id. Nevertheless, Plaintiff failed to detail any factual allegations to suggest

that the actions were objectively offensive. When determining whether harassment is

objectively offensive, the Court must consider the totality of the circumstances, including

                                                    its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an empl                              Harris, 510 U.S. at 23.

       It is impossible to determine the context and exact nature of the alleged harassment

                                             ntiff fails to provide any context for the Court



complaint is devoid of any factual details concerning when the harassment occurred, the

nature of the harassment itself, the frequency of the harassment, or any other specific

                                             7
Case 3:21-cv-00052-DWD Document 17 Filed 04/19/21 Page 8 of 9 Page ID #381




details for the Court to discern whether a plausible sexual harassment/hostile work

environment claim exists. Accordingly, Counts I and II are dismissed without prejudice

for failure to state a claim.

                                Gender Discrimination Claims

       Counts III and IV of the complaint allege gender discrimination. To establish a

prima facie case of gender discrimination, Plaintiff must show that:



despite this performance, she was subjected to an adverse employment action; and (4) her

employer treated similarly situated employees outside of the protected class more

              Barricks v. Eli Lily & Co

                                          Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir.

2008). However, at minimum, plaintiff must

(specified) adverse employment action agains

Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1028 (7th Cir. 2013); Tamayo, 526 F.3d at

1084. Despite this relaxed pleading standard, Plai                           to state a claim.

Specifically, the complaint does not identify any adverse employment action and only

alleges barebone legal conclusions of gender discrimination. Accordingly, Counts III and

IV are dismissed without prejudice for failure to state a claim.

                                     Retaliation Claims



of her sexual harassment/hostile work environment and gender discrimination claims.

                                   a plaintiff must allege that

                                                8
Case 3:21-cv-00052-DWD Document 17 Filed 04/19/21 Page 9 of 9 Page ID #382




protected activity and suffered an adverse action as a                               Alamo v.

Bliss, 864 F.3d 541, 555 (7th Cir. 2017) (internal quotations omitted). Plaintiff alleges that

she filed a prior EEOC charge and internally reported her harassment and discrimination

claims, thereby satisfying the pleading standards for the first element. See Silverman v.

Bd. of Educ. of City of Chicago, 637 F.3d 729, 740 (7th Cir. 2011) (overruled on other grounds

by Ortiz v. Werner Enterprises, Inc., 834 F.3d 760 (7th Cir. 2016) (Filing an EEOC charge is



failed to allege any specific action taken by FedEx related to the filing of these claims, and

has failed to identify what adverse action, if any, Plaintiff alleges was taken against her.



fail to provide enough detail to give Defendant fair notice of what her claims are, and the

grounds upon which they rest. Accordingly, Counts V-VIII of the complaint are also

dismissed without prejudice for failure to state a claim.

                                      DISPOSITION



GRANTED                                    DISMISSED, without prejudice.          Plaintiff is

granted leave to file an amended complaint. Plaintiff shall file her amended complaint

by May 10, 2021.

       SO ORDERED.

       Dated: April 19, 2021
                                           _____________________________
                                           DAVID W. DUGAN
                                           United States District Judge


                                              9
